Citation Nr: 0525164	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  04-21 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel 


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).   

Procedural History

The veteran served on active duty from June 1978 until June 
2000.  

In September 2001, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  The May 2003 
rating decision denied the veteran's claim.  The veteran 
disagreed with the May 2003 rating decision and initiated 
this appeal.  The appeal was perfected by the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
September 2004.

In October 2003, the veteran presented sworn testimony at a 
hearing which was chaired by a RO hearing officer.  In 
addition, the veteran presented sworn testimony during an 
August 2005 videoconference hearing which was chaired by the 
undersigned Veterans Law Judge.  Transcripts of these 
hearings have been associated with the veteran's VA claims 
folder.  

After the August 2005 videoconference hearing, the veteran 
submitted additional evidence directly to the Board along 
with a waiver of consideration of that evidence by the RO.  
See 38 C.F.R. § 20.1304 (2004).  That evidence has also been 
associated with the veteran's VA claims folder.  


FINDINGS OF FACT

1.  The medical evidence indicates that the veteran has an 
acquired psychiatric disorder, diagnosed as PTSD.  

2.  The medical evidence indicates that the veteran's PTSD is 
related to a corroborated in-service event, specifically 
contact with the aftermath of a soldier's suicide in Bosnia.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection of 
PTSD.  Essentially, he contends that several stressful events 
witnessed during service, including the aftermath of a 
soldier's suicide during his deployment to Bosnia, caused him 
to develop PTSD.  

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which is not at 
issue here, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.




Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the May 2004 
SOC of the pertinent law and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, a letter was sent to the veteran in 
November 2001 which was specifically intended to address the 
requirements of the VCAA.  The November 2001 letter from the 
RO explained in detail the evidence needed to substantiate 
his claim, specifically that evidence of "An injury in 
military service...a current physical or mental disability 
...[and] a relationship between your current disability and an 
injury, disease or event in service" were required for 
service connection.  Moreover, the letter specifically 
advised that in order to successfully make out a claim of 
entitlement to service connection for PTSD that "information 
about the stressful events that [the veteran] encountered in 
service" was required.  The veteran was further directed to 
respond to the separate PTSD stressor letter "as soon as 
possible" so that stressor verification could occur.  See 
November 14, 2001 VCAA letter, pages 1-2.  Thus, this letter, 
along with the May 2004 not only notified the veteran of the 
evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case and what evidence was already of record.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
November 2001 letter, the veteran was informed that VA is 
responsible for getting "medical records, employment 
records, or records from other Federal agencies."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its November 2001 letter that 
he was responsible to provide "enough information about 
these records so that we can request them from the person or 
agency who has them.  It's still your responsibility to make 
sure that these records are received by us."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The November 2001 letter directed the 
veteran to "tell us if you know of any additional 
information or evidence that you want us to try and get for 
you.  See the November 14, 2001 VCAA letter at page 2.  This 
request complies with the requirements of 38 C.F.R. § 
3.159(b) in that it informed the veteran that he could submit 
or identify evidence other than what was specifically 
requested by the RO.

Review of the record reveals that the veteran was provided 
notice of the VCAA prior to the initial adjudication of his 
claim, which was by rating decision in May 2003.  The Board 
is of course aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Accordingly, the 
concerns expressed in Pelegrini have been addressed.  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, service personnel records, 
VA outpatient mental health treatment records, stressor 
descriptions provided by the veteran, stressor verification 
evidence prepared by the RO and several lay statements.  
During the course of the claim, the veteran was accorded a VA 
Compensation and Pension (C & P) examination in December 
2001.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  

The Board additionally observes that the veteran and his 
representative have been provided with ample opportunity to 
submit evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  As noted in the Introduction, the 
veteran presented personal testimony at a hearing with the RO 
hearing officer in October 2003 and before the undersigned 
Veterans Law Judge via videoconference hearing in August 
2005.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors, and 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  38 C.F.R. § 3.304(f).  With 
regard to the third PTSD criterion, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen 
v. Brown , 10 Vet. App. 128, 42 (1997).

Analysis

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred. 38 C.F.R. § 3.304(f) (2003); see also Moreau, 
supra.

With respect to element (1), both a December 2001 VA 
examination report and a September 2001 VA outpatient 
treatment record specifically diagnose the veteran with PTSD.  
Element (1) is therefore satisfied.  

Turning to the matter of in-service stressors, the veteran 
has pointed to a number of claimed stressors.  See the August 
2005 videoconference hearing transcript.  The Board has 
considered in particular a stressor which is described as 
involving the suicide of a fellow soldier during deployment 
to Bosnia in the fall of 1999.  The claimed stressor is not 
combat-related, and the veteran does not so contend.  The 
provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
therefore do not apply.  In the absence of a combat-related 
stressor, the law requires that stressors be corroborated by 
evidence other than the veteran's own statements.  

The veteran in sworn testimony presented to the RO in October 
2003 and before the undersigned in August 2005 described 
having a mentorship relationship with a soldier during their 
deployment to Bosnia.  The veteran went on to testify that 
the soldier committed suicide during that deployment in the 
Fall of 1999.  
See the August 2004 videoconference hearing transcript, pages 
11-13.  He further described being responsible for certain 
aspects of the restoration of the site of the suicide, which 
he indicated was disturbing to him.  See RO hearing 
transcript pages 3-5.  

The evidence of record includes the veteran's service 
personnel records, which confirm that he was in Bosnia 
between September 1999 and December 1999.  Moreover, the 
records confirm that the veteran was in the 1st Engineer 
Battalion at that time.  Also of record is an article from a 
military newspaper which indicates that in October 1999 a 
soldier matching the description provided by the veteran, who 
had also been assigned to the 1st Engineer Battalion died of 
a self-inflicted gunshot wound.  

The Board has no reason to doubt the veteran's sworn 
testimony that he was close to the soldier who committed 
suicide and that he visited the suicide site, both of which 
are not (and cannot be) specifically described in the 
official records.  
Based on this evidence, the Board concludes that the 
veteran's exposure to a stressor event has been verified.

This leaves remaining question of a relationship between the 
veteran's PTSD and his confirmed stressor.  As has been 
discussed above, the evidence must show a relationship 
between the confirmed stressor and the veteran's PTSD.  

With respect to stressor sufficiency, the question of whether 
or not a reported stressor is sufficient to induce PTSD is a 
medical question.  Resolution of this issue requires 
competent medical evidence which cannot be provided by the 
Board.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions]

Although it is well settled that a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
in-service stressors, the Court in Cohen v. Brown noted that 
the DSM-IV criteria for assessing the sufficiency of a PTSD 
stressor is a very subjective process.  See Cohen v. Brown , 
10 Vet. App. 128 (1997).  Therefore, a stressor not normally 
associated with PTSD, such as the claimed exposure to the 
aftermath of the fellow soldier's suicide, while not 
sufficient to cause PTSD in all or most people, could be the 
basis of a specific individual's PTSD based upon the specific 
nature of his underlying psychological make-up.  

Both the December 2001 VA examiner and the September 2001 
treatment record have made specific findings that the 
stressor described by the veteran meets the criteria for 
PTSD.  Specifically, the December 2001 VA examiner concluded 
that the veteran "meets the criteria for a diagnosis of 
post-traumatic stress disorder, chronic which is related to 
several traumatic events he experienced while serving in the 
United States Army."  Included in the stressor presentation 
reviewed by the examiner was the suicide of a soldier in 
Bosnia.  The Board notes in passing that the other stressors 
presented either have not been, or cannot be, verified.  
However, given the verification of the soldier's suicide, the 
medical evidence of record clearly indicates that the veteran 
has been diagnosed with PTSD which is attributed in the 
medical evidence to an independently verified stressor.  All 
three elements of 38 C.F.R. § 3.304 are therefore met.  

In conclusion, for the reasons and bases set out above, the 
Board has found that the veteran has met the criteria for the 
establishment of service connection for PTSD.  The benefit 
sought on appeal is therefore granted.  




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for PTSD is granted.  




	                        
____________________________________________
	Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


